

EXHIBIT 10.31


SUMMARY OF DIRECTOR COMPENSATION
OF
AMERIGAS PROPANE, INC. (the General Partner of AmeriGas Partners, L.P.)


The table below shows the components of director compensation effective October
1, 2012. A director who is an officer or employee of the Registrant or its
subsidiaries is not compensated for service on the Board of Directors or on any
Committee of the Board. With respect to Mr. Greenberg, following his retirement
as Chief Executive Officer of UGI Corporation in the spring of 2013, Mr.
Greenberg will serve as Non-Executive Chairman of the Board of Directors of
AmeriGas Propane, Inc. In consideration for Mr. Greenberg’s service as
Non-Executive Chairman, AmeriGas Propane, Inc.’s Board of Directors approved an
annual retainer, pro-rated for the number of months Mr. Greenberg serves as
Non-Executive Chairman during Fiscal 2013, of $200,000.




DIRECTORS' COMPENSATION




            CASH         EQUITY
        COMPONENT     COMPONENT


Annual retainer
$65,000         1,100 Phantom Units

(Representing
AmeriGas Partners, L.P.
Common Units to be
awarded January 1, 2013).
Additional annual retainer for                 
Audit Committee Members
(other than the Chairperson)          $20,000
    


Additional retainer for
Audit Committee Chairperson     $25,000


Additional retainer for             $7,500
Corporate Governance
Committee Chairperson


Additional retainer for             $7,500
Compensation/Pension
Committee Chairperson


Additional retainer for            $15,000
Presiding Director


The Directors are also offered employee rates on propane purchases.





